PLEUS, Judge
(concurring).
I concur in the opinion by Judge ALLEN but suggest that it is a bit too broad for the issues actually presented. The action was brought under § 742.011, Florida Statutes 1955, F.S.A., solely for periodic payments for the support of the child. The *382matter does not involve as permitted by § 742.031, Florida Statutes 19SS, F.S.A., any claim for hospital or medical expenses, cost of confinement or any other expenses incident to the birth of such child.. That both this Act and the prior one contemplate proceedings by the mother while pregnant but in advance of the actual birth is clear from the cases of Thomas v. State ex rel. Roberts, 1896, 37 Fla. 378, 20 So. 529 and Jones v. Stoutenburgh, Fla.1957, 91 So. 2d 299. The question of when the statute of limitations commences to run on account of the statutory right in the mother as to the allowable costs and expenses prior to the birth of the child is not before us.